UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1650 Hwy 6 South, Suite 190 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _ X Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at August 5, 2013: 24,114,633. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 ConsolidatedStatement of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4.Controls and Procedures 23 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 23 ITEM 1A.Risk Factors 23 ITEM 6.Exhibits 24 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, (unaudited) DECEMBER 31, ASSETS (thousands of dollars) Current Assets Cash and cash equivalents $ $ Trade receivables, net Advance to AMAK Inventories Prepaid expenses and other assets Contractual based intangible assets, net Taxes receivable - Deferred income taxes Total current assets Plant, pipeline and equipment, net Investment in AMAK Mineral properties in the United States Contractual based intangible asset, net of current portion - Other assets 11 11 TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued interest 98 96 Current portion of derivative instruments Accrued liabilities Accrued liabilities in Saudi Arabia Current portion of post-retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-term debt, net of current portion Post-retirement benefit, net of current portion Derivative instruments, net of current portion Other liabilities, net of current portion Deferred income taxes Total liabilities EQUITY Common stock-authorized 40 million shares of $.10 par value; issued and outstanding23.8 million shares in 2013 and 2012 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Arabian American Development Company Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, (restated) (restated) (thousands of dollars) REVENUES Petrochemical Product Sales $ Processing Fees OPERATING COSTS AND EXPENSES Cost ofSales and Processing (including depreciation of$838, $749, $1,663, and $1,473, respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Income 1 Interest Expense ) Losses on Cash Flow Hedge Reclassified from OCI ) Equity in earnings (loss) of AMAK ) ) Miscellaneous Expense ) (2 ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT COMPANY $ Basic Earnings per Common Share Net Income Attributable to Arabian American Development Company (dollars) $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income Attributable to Arabian American Development Company (dollars) $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, (restated) (restated) (thousands of dollars) NET INCOME $ OTHER COMPREHENSIVE LOSS, NET OF TAX Unrealized holding gains arising during period 93 Less: reclassification adjustment for losses included in net income 80 92 OTHER COMPREHENSIVE GAIN, NET OF TAX 72 1 74 COMPREHENSIVE INCOME $ See notes to consolidated financial statements. 3 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS COMMON STOCK ADDITIONAL PAID-IN ACCUMULATED OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL LOSS EARNINGS TOTAL INTEREST EQUITY (thousands) (thousands of dollars) DECEMBER 31, 2012 $ $ $ ) $ Stock options Issued to Directors - Issued to Employees - Warrants - - 71 - - 71 - 71 Common stock Issued to Directors 2 - 6 - - 6 - 6 Issued to Employees 8 1 37 - - 38 - 38 Unrealized Gain on Interest Rate Swap (net of income tax expense of $69) - Net Income - JUNE 30, 2013 $ $ $ ) $ See notes to consolidated financial statements. 4 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, (restated) (thousands of dollars) OPERATING ACTIVITIES Net Income Attributable to Arabian American Development Company $ $ Adjustments to Reconcile Net Income Attributable to Arabian American Development Company To Net Cash Provided by Operating Activities: Depreciation Amortization of Contractual Based Intangible Asset Accretion of Notes Receivable Discounts (1
